Citation Nr: 1601840	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

3.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Christine K. Clemens, Attorney


WITNESS AT THE HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In November 2014 the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge, and the transcript is of record.

The issues of entitlement to service connection for COPD, to include as due to herbicide exposure, and entitlement to service connection for a skin disorder, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran was exposed to herbicides during active duty service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the Veteran's claim for ischemic heart disease.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. §3.303(b) applies only to chronic diseases listed in 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has ischemic heart disease as a result of exposure to herbicides during active duty service.  

A veteran who, during active military, naval, or air service, served in the Korean demilitarized zone (DMZ) for any period of time beginning on April 1, 1968, and ending on August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran's service personnel records indicate that he served in the Korean DMZ during his active duty service from August 1968 to March 1971.  Additionally, the Veteran's military occupational specialty was that of a Lineman, and he has consistently and credibly reported that he routinely ran communication cables from his base camp to the Korean DMZ.  During his Board hearing the Veteran described his job duties in the Korean DMZ, and he was able to provide pictures and a copy of his B-Company Yearbook that showed him in and around the Korean DMZ during active duty service.  Given the Veteran's consistent and credible statements regarding his duties in the Korean DMZ along with the lack of evidence to the contrary, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran was exposed to herbicides in the Korean DMZ during the relevant time period, and extends consideration of herbicide exposure on a presumptive basis to the Veteran.

Additionally, private treatment records from July 2009 through May 2011 show a consistent diagnosis of ischemic heart disease after the Veteran had a myocardial infarction in July 2009.  Accordingly, the Board finds service connection for ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, is granted.


REMAND

In a June 2014 rating decision, the RO denied entitlement to service connection for COPD and entitlement to service connection for a skin disorder.  In June 2015, the Veteran submitted a Notice of Disagreement with the rating decision.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a Statement of the Case and notify him of his appellate rights with respect to the issues of entitlement to service connection for COPD and entitlement to service connection for a skin disorder.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


